Title: To James Madison from Rufus King, 4 September 1801 (Abstract)
From: King, Rufus
To: Madison, James


4 September 1801, London. No. 33. Reports that several American merchantmen have been seized off blockaded French coast despite Lord St. Vincent’s assurances that such vessels would be warned and turned away. Hopes to have these ships released soon. Expresses surprise that American merchants still continue to risk valuable ships and cargoes after long experience with the situation and their awareness of the chances of seizure. Latest French newspapers contain Eaton’s circular letter of 25 July announcing blockade of Tripoli. Believes Denmark has agreed to the [Anglo-Russian] convention concluded at St. Petersburg. Notes Prussian intention of retaining Hanover; Russia, instead of interfering to restore Hanover, plans to rest and replenish its army and treasury. Speculates on British motives for the occupation of Madeira. Mentions that Portugal has purchased peace on terms as yet unknown, “tho’ no one doubts the total exclusion of the English during the War.” Cannot say how long the war will last. Negotiations for peace and preparations for [French] invasion continue. Assumes that if the negotiations fail and Egypt is lost, “the project of Invasion … will become more practicable, as well as more likely to be undertaken during the short days of Winter.”
 

   RC (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy (NHi: Rufus King Papers, vol. 54). RC 4 pp.; in a clerk’s hand, signed by King; docketed by Wagner as received 14 Nov. Printed in King, Life and Correspondence of Rufus King, 3:509–10.

